Citation Nr: 1454101	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  13-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for low back pain.

2.  Whether new and material evidence has been received to reopen a claim for service connection for L5/S1 right radiculopathy (claimed as right leg numbness due to back), as secondary to low back pain.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 2003 to March 2005 with foreign service in Iraq.  The Veteran served in the National Guard in Washington from August 1989 to August 1992 and January 1993 to December 1993 with additional service in the Oregon National Guard from August 1994 to November 1995 and November 1996 to February 1997.  The Veteran also has unverified National Reserve or National Guard service in 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Reno, Nevada Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's petition to reopen service connection for low back pain and service connection for L5/S1 right radiculopathy.  These claims were first denied via a March 2008 rating decision.  The decision was issued to the Veteran in April 2008 with a letter of notification of the determination.  The Veteran failed to submit a timely notice of disagreement within one year of the date the RO mailed the notice of determination, and the decision became final.  38 C.F.R. § 20.302.  

The Veteran moved to Washington State during the pendency of this appeal, and as such, original jurisdiction over this matter was transferred to the Seattle, Washington RO in January 2009.  

In September 2014, the Veteran testified at a hearing before the undersigned at the RO via videoconference.  A copy of the transcript of the hearing has been associated with the Veteran's claims file.  

After the issuance of the Statement of the Case (SOC) in June 2013, the Veteran submitted additional evidence in the form of VA medical records from December 2011 to November 2013.  This evidence was submitted without a waiver of initial agency of original jurisdiction (AOJ) consideration.  As this evidence is duplicative of previously submitted evidence, a waiver is not required.  See 38 C.F.R. § 20.1304 (2014).

As a final preliminary matter, the Board notes the Veteran's appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reveals duplicative evidence of that obtained in VBMS as well as VA medical records dated from May 2007 through May 2013 and a copy of the hearing testimony from the hearing held in September 2014.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not yet been adjudicated by the AOJ.  See the Veteran's statement of May 27, 2010.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  In a March 2008 decision, issued in April 2008, the RO denied the Veteran's claims for service connection to low back pain and L5/S1 right radiculopathy (claimed as right leg numbness due to back), as secondary to low back pain.  The Veteran did not initiate an appeal.  

3.  Evidence added to the record since the final March 2008 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for low back pain.  

4.  In a March 2008 decision, issued in April 2008, the RO denied the Veteran's claim of entitlement to service connection for L5/S1 right radiculopathy (claimed as right leg numbness due to back), as secondary to low back pain.  The Veteran did not initiate an appeal.  

5.  Evidence added to the record since the final March 2008 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for L5/S1 right radiculopathy (claimed as right leg numbness due to back), as secondary to low back pain.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision that denied the Veteran's claim of entitlement to service connection for low back pain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for low back pain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  

3.  The March 2008 rating decision that denied the Veteran's claim of entitlement to service connection for L5/S1 right radiculopathy (claimed as right leg numbness due to back), as secondary to low back pain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for L5/S1 right radiculopathy (claimed as right leg numbness due to back), as secondary to low back pain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In a Memorandum from the Office of General Counsel, VAOPGCPREC 6-2014, it was determined that 38 U.S.C.A. § 5103(a)(1) requires that, upon receipt of a claim to reopen, VA must provide "generic" and not case-specific notice to a claimant who has filed an application to reopen a previously denied claim.  VA is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The language of 38 U.S.C.A. § 5103(a)(1) is not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) ("Vazquez-Flores II").  

Relevant to the claims adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2009 letter, sent prior to the initial March 2010 rating decision, provided such notice with regard to the petitions to reopen claims for service connection for low back pain and L5/S1 right radiculopathy (claimed as right leg numbness due to back), as secondary to low back pain.  This letter also advised the Veteran that his claims for service connection had been previously denied and he was notified of that decision in April 2008 on the basis that the evidence of record did not establish a nexus between the claimed conditions and service.  The August 2009 also provided him with the definition of new and material evidence in accordance with Akers and advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered. The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA examination in connection with his claims pertaining to low back pain and L5/S1 right radiculopathy; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1), (2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claims are not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeals.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Petitions to Reopen

A. Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system and/or arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As relevant to the service connection claims decided herein, to the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Low Back Pain and L5/S1 Right Radiculopathy.

The Veteran's claims for service connection for low back pain and L5/S1 right radiculopathy were denied in a rating decision decided in March 2008.  A total of eight issues were addressed in the March 2008 RO decision.  Specifically, the rating decision indicated that his claims were denied as the evidence did not establish a nexus between the claimed conditions and service.  The Veteran was advised of the decision and his appellate rights in the April 2008 Letter.  Thereafter, he entered a "notice of disagreement" as to the March 2008 decision in February 2009.  

In April 2009, a letter was sent to the Veteran stating that his notice of disagreement was not accepted because it did not state which denied claims the Veteran wanted to appeal.  See 38 C.F.R. § 19.27.  The letter indicated the time limit for filing a valid notice of disagreement was one year and noted that the termination of that one-year period was April 9, 2009.  See 38 C.F.R. § 20.302.  However, the RO granted the Veteran an additional 30 days to submit a clarified notice of disagreement no later than May 9, 2009.  The Veteran did not respond to this letter.  

No further communication regarding his claims of entitlement to service connection for low back pain and L5/S1 right radiculopathy were received until July 2009, when VA received his petitions to reopen such claims.  Therefore, the March 2008 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for low back pain and L5/S1 right radiculopathy was received prior to the expiration of the appeal period stemming from the March 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In October 2011 the Veteran's service treatment records were added to his VBMS claims file.  Duplicate copies of the Veteran's service treatment records were also added to his VBMS claims file in September 2014.  The Board further notes the provisions of 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  In the instant case, the service treatment records that were added to his VBMS claims file are duplicative of those in his paper file, and were considered in the March 2008 rating decision.  Additionally, records that are not duplicative are not relevant because they do not relate to the claims on appeal.  Accordingly, reconsideration of the Veteran's claims under 38 C.F.R. § 3.156(c) are not warranted based upon these service treatment records.

Previously, in reaching the decision to deny the Veteran's service connection claims in the March 2008 rating decision, the RO considered the Veteran's service treatment records, VA treatment records from Portland, Oregon, dated March 2007, and medical records from Reno, Nevada, dated October 2007 through December 2007.  

In this regard, a March 2005, Post-Deployment Health Assessment found the Veteran's health was noted to have stayed the same or got better during his deployment to Iraq during Operation Iraqi Freedom.  He was negative for weakness, back pain, and muscle aches.  The Veteran reported he was in "very good" health, he did not have any unresolved medical problems that developed during deployment, and did not list any health concerns.  

A November 2007 VA record from Reno, Nevada noted the Veteran's complaints of low back pain that radiated into the Veteran's right foot.  The low back pain was attributed to an injury sustained in 2004 during an air assault mission when the Veteran jumped into mud and fell over sideways, twisting his back.  A previous MRI was noted to have shown herniation of the L5-S1 disc with compression of the exiting right S1 root.  

Evidence received since the March 2008 rating decision included additional statements from the Veteran, a statement from the medic who treated the Veteran, and VA treatment records dated through May 2013.  

In this regard, the Board again notes that the Veteran's claims were previously denied as the evidence of record failed to show that he had a disease or injury incurred in service in the line of duty and there was no nexus between an in-service event and a current disability.  Here, the newly received evidence likewise fails to demonstrate evidence of an in-service event and fails to demonstrate a nexus between a current disability and service.  

While the Veteran has submitted additional statements during the course of his appeal detailing the circumstances of his in-service injury, such statements are duplicative of his contentions that were previously of record at the time of the March 2008 rating decision.  

Moreover, a statement was submitted from a medic who stated he had treated the Veteran for low back pain after an air assault mission.  A lay witness recalling that the Veteran received medical treatment for low back pain does not require expert skill or knowledge if it is not an attempt to provide a medical diagnosis or etiology.  See Layno at 469.  In this regard, prior to the March 2008 rating decision, the RO had lay evidence from the Veteran of the way in which the alleged in-service injury occurred.  Thus, the lay witness statement alleging the same information as the Veteran is simply cumulative of the earlier evidence and does not provide a basis for reopening the claims.  

The evidence received since the March 2008 rating decision documents the diagnosis and treatment of a variety of disabilities, including post-traumatic stress disorder, tinnitus, traumatic brain injury, dental extractions, and low back pain.  A small number of treatment notes from July 2009 to April 2010 documented the Veteran's reports of low back pain and L5/S1 right radiculopathy.  However, the newly received evidence likewise fails to demonstrate that a nexus exists between a current disability and service.  

During the hearing, the lack of a link or nexus to service was discussed.  (See page 13.)  The Veteran indicated that a VA doctor told him and a civilian doctor told him that there was a relationship, but a review of the evidence does not reveal that this is the case.  

Therefore, the Board finds that the evidence received since the March 2008 rating decision is cumulative or redundant of the evidence of record at the time of the prior March 2008 decision and does not raise a reasonable possibility of substantiating the Veteran's claims of service connection for low back pain and L5/S1 right radiculopathy.  As such, the Board concludes that new and material evidence was not received to open the claims and the appeals are denied.




ORDER

New and material evidence not having been received, the claim for service connection for low back pain, is not reopened.  

New and material evidence not having been received, the claim for service connection for L5/S1 right radiculopathy (claimed as right leg numbness due to back), as secondary to low back pain, is not reopened.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


